DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0319037 A1 to Rowe et al. (hereinafter “Rowe”).
Regarding claim 1, Rowe discloses (see abstract; Figs. 1-6; and [0045]-[0068]) a medical device system (structure shown in Figs. 3-5), comprising: a delivery device (100) including an outer sheath (102) and an inner shaft (110) having a coupler (140) fixed to a distal end of the inner shaft (see [0058] and Figs. 3-5); and a replacement heart valve implant (10, see [0049]-[0054]) releasably attached to the coupler (see Figs. 3-6 and [0062]), the replacement heart valve implant including an expandable anchor member (body of stent 10 including peaks 20-24 and valleys 30-34) and a plurality of locking mechanisms (retaining arms 21-25 with respective apertures 26-28) configured to engage with the coupler (see Figs. 5-6 and [0055]/[0062]); wherein the delivery device includes a plurality of collars (portion of prongs 145-147 surrounding apertures 155-157, see Figs. 5-6 and [0060]) configured to secure the coupler to the plurality of locking mechanisms (see Figs. 5-6 and [0060]-[0064]); wherein the delivery device includes a stop element (inner fork 138, which is equivalent under 112f to the structure disclosed in the specification as corresponding to the claimed means plus function limitation, which is a band a plurality of arms extending distally from the band – see page 18, lines 24-27) configured to selectively prevent disengagement of the plurality of collars from the plurality of locking mechanisms (see Figs. 5-6 and [0059]-[0064], retaining arm 21 cannot be disengaged from within aperture 155 of prong 145 until inner prong 141 is retracted according to arrow 152 which then allows disengagement of retaining arm from prong 145). 
Rowe further discloses (claim 2) wherein the coupler includes a proximal ring (148) fixed to the distal end of the inner shaft and a plurality of fingers (145-147) extending distally from the proximal ring (see Figs. 3-5 and [0060]/[0064]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of US 2011/0319989 A1 to Lane et al. (hereinafter “Lane”).
Regarding claim 12, Rowe discloses (see abstract; Figs. 1-6; and [0045]-[0068]) a medical device system (structure shown in Figs. 3-5), comprising: a delivery device (100) including a handle (see [0057]/[0065]), an outer sheath (102), and an inner shaft (110)having a coupler (140) fixed to a distal end of the inner shaft  (see [0058] and Figs. 3-5); replacement heart valve implant (10, see [0049]-[0054]) releasably attached to the coupler (see Figs. 3-6 and [0062]), the replacement heart valve implant including an expandable anchor member (body of stent 10 including peaks 20-24 and valleys 30-34) and a plurality of locking mechanisms (retaining arms 21-25 with respective apertures 26-28) configured to engage with the coupler (see Figs. 5-6 and [0055]/[0062]); wherein the delivery device includes a plurality of collars (portion of prongs 145-147 surrounding apertures 155-157, see Figs. 5-6 and [0060]) configured to secure the coupler to the plurality of locking mechanisms (see Figs. 5-6 and [0060]-[0064]); wherein the delivery device includes a stop element (inner fork 138, which is equivalent under 112f to the structure disclosed in the specification as corresponding to the claimed means plus function limitation, which is a band a plurality of arms extending distally from the band – see page 18, lines 24-27) configured to selectively prevent disengagement of the plurality of collars from the plurality of locking mechanisms (see Figs. 5-6 and [0059]-[0064], retaining arm 21 cannot be disengaged from within aperture 155 of prong 145 until inner prong 141 is retracted according to arrow 152 which then allows disengagement of retaining arm from prong 145). 
Rowe fails to specifically disclose wherein the handle has an outer shell and an interior space, and wherein a proximal end of the outer sheath and a proximal end of the inner shaft are each operably connected to an axial translation mechanism within the outer shell of the handle, the axial translation mechanism being configured to move to the outer sheath relative to the inner shaft.  Note that Rowe discloses at [0057]/[0065] that a handle is used for the device and uses one or more control handles or mechanisms, but Rowe does not disclose that a specific control handle or mechanism is required.  Note 
Rowe also fails to specifically disclose (claim 13) a locking pin shiftable between a first configuration and a second configuration; wherein the locking pin extends through an outer wall of the outer shell of the handle in the first configuration and wherein the locking pin is removed from the outer shell of the handle in the second configuration; (claim 14) wherein in the first configuration, the locking pin in configured to prevent proximal translation of the outer sheath relative to the stop element; and (claim 15) wherein in the second configuration, proximal translation of the outer sheath relative to the stop element is permitted. 
Lane discloses (see abstract; Figs. 16-19B; and [0115]-[0128]), in the same field of endeavor, a handle (1601) for a heart valve delivery device (see [0115]) comprising an outer sheath (1604) and an inner shaft (1624, see Fig. 18 and [0122]), wherein the handle has an outer shell (1610 + 1635, see Figs. 17-18 and [0115]) and an interior space (shown in Fig. 18), and wherein a proximal end of the outer sheath and a proximal end of the inner shaft are each operably connected to an axial translation mechanism (thumbwheel 1616, see [0123]-[0124]) within the outer shell of the handle (as shown in Fig. 18), the axial translation mechanism being configured to move to the outer sheath relative to the inner shaft (see [0123]-[0124] & [0127]-[0128]), a locking pin (1608) shiftable between a first configuration (Fig. 19A) and a second configuration (Fig. 19B); wherein the locking pin extends through an outer wall of the outer shell of the handle in the first configuration (see Fig. 19A and [0119]/[0127]) and wherein the locking pin is removed from the outer shell of the handle in the second configuration (see Fig. 19B and [0119]/[0128]); wherein in the first configuration, the locking pin in configured to prevent proximal translation of the outer sheath relative to the stop element (see Fig. 19A and [0127], where full-length proximal translation is prevented by pin lock 1608) ; and wherein in the second configuration, proximal translation of the outer sheath relative to the stop element is permitted (see Fig. 19B and [0128], which .

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, Rowe does not disclose that the proximal band of the stop element is slidably disposed about the inner shaft proximal of the distal end of the inner shaft (rather it is fixed on the distal end of the inner shaft) and further Rowe’s stop element’s plurality of arms do not themselves contain distal loops which are slidably engaged with the fingers of the coupler (rather, the fingers of the coupler contain the distal loops).  There is no apparent motivation to modify Rowe without potentially destroying the function of the reference.  Further, no other prior art of record teaches or suggests a stop element as claimed, the stop element includes a proximal band slidably disposed about the inner shaft proximal of the distal end of the inner shaft and a plurality of arms extending distally from the proximal 
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Rowe is the closest prior art of record.  With respect to claim 16, Rowe does not teach collars which are slidably disposed on each of the fingers to maintain engagement of the respective finger with a locking mechanism in an interlock position – rather, the collar in Rowe is a portion of the finger itself and therefore is not slidably disposed on the finger.  Further, neither Rowe nor any other prior art of record teaches a stop element configured to selectively prevent disengagement of the plurality of locking mechanisms from the plurality of fingers by maintaining the plurality of collars in the interlock position when the stop element is engaged with the proximal ring of the coupler.

Conclusion

Additional relevant prior art of record is listed on the PTO-892 Notice of References cited and includes: US 20130123757 to Crisostomo; US 20130123795 to Gamarra; US 20160143731 to Backus; US 20160206423 to O’Conner; US 20160256271 to Backus; and US 20170165066 to Rothstein all disclose medical device systems for implanting heart valves which comprise couplers having fingers extending distally from a catheter which couple to heart valve stents to releasably attach and comprise mechanisms for releasably securing the attachment until detachment is required.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771